                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

JOY WERNER-DEASON,
ADC #715501                                                            PLAINTIFF

V.                      CASE NO. 3:18-cv-140-JM-BD

CRAIGHEAD COUNTY JAIL, et al.                                       DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 6th day of November, 2019.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
